DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Shaw (2749579).
            Shaw teaches a two part glass tube pump-out tube 21, 22, 24 which has a hard seal (23, 26), (33, 36) second part formed around the lower end of the tube (21, 22, 24), (31, 32) first part and is substantially flush with the base of the hard seal, wherein the seal can be applied before it is inserted into a hole in one glass sheet. Refer to figures 2 and 3, along with column 1, lines 51-70 and column 2, lines 29-72. With regards to claim 2, all drawn to process limitations in a product claim, it must be emphasized that it is the patentability of the product that is in issue not the patentability of the process steps employed to prepare the product. See In re Brown 173 USPQ 685, and MPEP 2113. With regards to claim 4, see figures 2 and 3. 
Claim(s) 1, 2, 3, 4 and 18 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by any of Collins et al (5902652), Collins et al (5657607) or WO 00/41980, with an English translation supplied by the examiner for the applicant’s convenience.
            All of the above teach a two part pump-out tube comprising a tubular member first part and a second part hard seal wherein the hard seal is formed about a lower end of the tubular member such that a lower opening of the tubular member is substantially flush with a base of the hard seal, wherein the hard seal extends outwardly at its base away from the tubular member to define a seat. Refer to figure 4b in Collins et al ‘652 showing a two part tubular pump-out tube 6’ and a hard seal 9, 10 second part. Refer to figures 9, 10, 13A and 13B in Collins et al ‘607 showing a two part tubular pump-out tube 12, 90 and a hard seal 51, 61, 60 second part. Refer to figure 5 in WO ‘980 showing a two part tubular pump-out tube 7 and a hard seal 8b, 15 second part. With regards to claim 2, all drawn to process limitations in a product claim, it must be emphasized that it is the patentability of the product that is in issue not the patentability of the process steps employed to prepare the product. See In re Brown 173 USPQ 685, and MPEP 2113. With regards to claim 3, see figure 4b in Collins et al ‘652, see figure 10 in Collins et al ‘607 and figure 4 in WO ‘980. With regards to claim 4, see the seal material and glass tube in all references. With regards to claim 18, see the figures in each reference showing a VIG unit with two glass sheets, spacers and a pump-out tube in one of the glass sheets. 
Claim(s) 1, 2, 3, 4, 8 and 18  is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by either Minaai et al (7244480) or Dennis et al (20130305785).
           Both Minaai et al and Dennis et al teach a two part pump out tube comprising a tubular member first part and a preformed seal second part. Refer to first part tubular member 16 and seal second part 18 there around. Refer to first part tubular member 6 and second seal part 7 there around in figure 2 in Dennis et al. With regards to claim 2, all drawn to process limitations in a product claim, it must be emphasized that it is the patentability of the product that is in issue not the patentability of the process steps employed to prepare the product. See In re Brown 173 USPQ 685, and MPEP 2113. With regards to claim 3, see the text related to the two parts listed above in both references. With regards to claim 4, see the seal material and glass tube in all references. With regards to claim 8, see annular (i.e. ring shaped) shaped seal part 7 in Dennis and seal part 18 in figure 4 in Minaai et al. With regards to claim 18, see the figures in each reference showing a VIG unit with two glass sheets, spacers and a pump-out tube in one of the glass sheets. 
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of Collins et al (5902652), Collins et al (5657607) or WO 00/41980, with an English translation supplied by the examiner for the applicant’s convenience in view of Wu et al (2005/0243451).
           The primary references teach the invention substantially as claimed except for the stepped /flange portion of the preform.   
           Wu et al teaches it is known to form a stepped/flange portion to the tube/preform of a pump-out tube in a vacuum insulated glazing unit, which aids in positioning the 
          Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to the primary references to include a stepped/flange portion to the tube/preform of a pump-out tube in a vacuum insulated glazing unit, as is taught by Wu et al, which aids in positioning the tube/preform in a hole in a glass sheet in a vacuum insulating glazing unit. With regards to claim 6-8, all drawn to a change of size and/or shape, this is generally within ordinary skill in the art, See MPEP 2144.04IV. 
Claim 5 -7 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Minaai et al or Dennis et al I view of Wu et al (2005/0243451).
           The primary references teach the invention substantially as claimed except for the stepped /flange portion of the preform.   
           Wu et al teaches it is known to form a stepped/flange portion to the tube/preform of a pump-out tube in a vacuum insulated glazing unit, which aids in positioning the tube/preform in a hole in a glass sheet in a vacuum insulating glazing unit. Refer to figure 2 in Wu et al showing a stepped portion, between 5 and 6, which is placed/positioned into the hole in the unit.
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to the primary references to include a stepped/flange portion to the tube/preform of a pump-out tube in a vacuum insulated glazing unit, as is taught by Wu et al, which aids in positioning the tube/preform in a hole in a glass sheet . 
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. The applicant argues that Shaw, Collins ‘652 or ‘607 and WO ‘980 fail to teach a two part pump out tube, however, the examiner has indicted above where the two parts are in both references. The applicant also argues that the second part is not a preform needs to be formed of a separate element before inserting the seal I the hole in one of the glass sheets. However, the recitation of a preform does not distinguish from the prior art since they do teach the two recited parts (i.e. tube and seal). The recitation about before inserting in the hole in the glass sheet before fitting it to the sheet in drawn to a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DONALD J LONEY/Primary Examiner, Art Unit 1783